DETAILED ACTION

Election/Restriction
Newly amended claims 12-14 and 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 12-17 (originally examined claims of 7-21-20), drawn to an assembly without cuts, classified in B32B7/06.
Claims 12-14 and 17-19 (filed claims 12-16-21), drawn to an assembly with cuts, classified in G09F7/12.
The inventions are independent or distinct, each from the other because Inventions I and II are
related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful to make as a substrate (substrate: strip-layer/adhesive-layer) for transferring of a layered structure (structure: carrier/adhesive-layer/sign-layer/adhesive-layer) to a surface and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in
this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (d) the prior art applicable to one invention would not likely be applicable to another invention.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 12-14 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12, use of “at an exposed side that is across from said carrier layer” (Lns7-8) does not clearly defined to which item this exposed side belongs. Clarification is respectively requested.

Claim 12 does not clearly set forth what item is released from the carrier layer (Ln9).

Claim Rejections - 35 USC § 102
Claim(s) 12-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Melbye (US 4,604,153).

Claim 12, Melbye teaches a multilayered sheet assembly comprising: 
●a carrier layer 11 including a first side and a second side, 
●a sign layer 10 that is arranged on said first side of said carrier layer 11 via a first adhesive layer 15, 
●a strip layer 13 that is arranged on said second side of the carrier layer 11 via a second adhesive layer 20 in an adhesively separable manner, 
●wherein said sign layer 10 carries a third adhesive layer 21 at an exposed side that is across from said carrier layer 11 (c1 L56 to c2 L3; c2 L20-31; c2 L 46-51; c3 L43-65; c6 L 21-30; c7 L25-60; c8 L57-66; c9 L2-19). 

The limitations in the claim of “for forming a sign on an object” and “to allow a sign that is formed by said sign layer to adhere to said object at said exposed side while releasing from said carrier layer” refer to an intended use of the claimed product which do not provide a structural feature(s) to the claimed product and are not given patentable weight.

Claim 13, Melbye teaches the multilayered sheet assembly as claimed in claim 12, wherein the carrier layer 11 comprises at least on the first side a release coating 16.

The limitations in the claim of “such that the sign layer is releasable from the carrier layer” refers to an intended use of the claimed product which does not provide a structural feature(s) to the claimed product and is not given patentable weight.

Claim 14, Melbye teaches the multilayered sheet assembly as claimed in claim 13, wherein the release coating comprises a silicone (c6 L 49-52).

Claim 17, Melbye teaches the multilayered sheet assembly as claimed in claim 12, wherein said third adhesive layer 21 comprises an adhesive layer (which is 21) that is protected by a protective layer 14 (c8 L57 to c9 L19).

Response to Amendment
The amendments and comments filed 12-16-21 have been entered and fully considered; and, a response thereto is shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745